Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed migrating load of a current container to a container managed by a physical machine corresponding to a maximum total load margin based on sorting in descending order load margins of containers managed by the physical machine corresponding to the maximum total load margin.
Peteva (US 2017/0199770) discloses a supervisory computing device that receives usage information of container instances and determines whether to migrate the containers based on the usage information (abstract).  Containers are selected for migration destination based on sorting by available levels of resources (¶ 102).
Nakatsu (US 9,886,300) discloses a method of executing a plurality of virtual operating systems on a same virtual machine and migrating one of the virtual operating systems (abstract).  The virtual machine operating systems correspond to a container (col. 4:10-19).  VMs on which any container is not executed are sorted in descending order of consumed resources (col. 18:33-40).
However, none of the discovered references anticipate or obviate the claimed migrating load of a current container to a container managed by a physical machine 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199